Title: To Thomas Jefferson from William Smallwood, 10 September 1780
From: Smallwood, William
To: Jefferson, Thomas



Sir
Hillsborough 10th. September 1780.

Colo: Harrison will address this, who commands the first Continental Regiment of Artillery, composed of Men from the States of Virginia and Maryland, to him I would beg leave to refer you for a true State of the Regiment, which is now much reduced.
I need not mention to you the Merit of a Corps which has so often distinguished itself, nor the Expediency of filling it up, to which purport I have addressed the State of Maryland and flatter myself their Companies will be compleated without delay.
The Sufferings of this Corps in the late unfortunate Defeat on the Morning of the 16th. Ult: by the entire loss of their Baggage, and their hardships on their Retreat has induced me in the strongest terms to request our State to foward immediately Supplies of Clothing, and Necessaries for the relief of their Companies. I would also beg leave to recommend a similar Step to your Consideration.
The extraordinary Exertions of that part of this Corps attached to my command in the late Action demand the highest Applause; and I should be wanting in Justice did I not acknowledge the Gallantry  of Capt. Singleton, Capt. Lieut. Gaines and Lieut. Mosebey, the Officers who commanded and served my Artillery. The Conduct of Capt. Singleton in particular during the Action and on the Retreat was marked by that firmness and Fortitude, that justly excited my Admiration and will ever command my Esteem. This merits your Notice, and induces me to recommend to the Attention of the State the losses this Gallant Officer sustained by the Action, which will be more properly communicated by Col. Harrison to whom I would beg leave to refer you on this head. With the highest Esteem and Regard, I have the honor to be Your Excellency’s most ob. and very humble servant,

W. Smallwood

